WOLF, Judge.
Marcia Bishop appeals from a judgment and sentence for a conviction for first-degree murder. Appellant raises three issues on appeal. We affirm as to all issues, but find one issue merits a short discussion: Whether the trial court erred in instructing the jury on the theory of transferred intent. Appellant argues that there is no evidence that the shot which killed William Poynter was intended to kill Jason Poynter, and therefore, the doctrine of transferred intent is inapplicable in this case. We find this argument to be unpersuasive in light of the supreme court’s decision in Provenzano v. State, 497 So.2d 1177 (Fla.1986). Pursuant to Proven-zano, the jury could find, based on the evidence presented, that the death of William Poynter occurred during and as a direct result of appellant’s attempt to effectuate her premeditated design to kill Jason Poynter. See id. at 1180-1181. The case is, therefore, controlled by the supreme court’s decision in Provenzano.
Affirmed.
ALLEN and DAVIS, JJ., concur.